DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 07/30/2021.  In virtue of the communication:
Claims 1-40 are present in the instant application.
Claims 41-163 are canceled.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 10/11/2021 and 01/12/2022 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-40 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a lighting system comprising: a linear lighting device comprising: an elongated housing defining a cavity extending along a longitudinal axis of the housing; a plurality of printed circuit boards configured to be received within the cavity of the housing; and a plurality of emitter modules mounted to each of the plurality of printed circuit boards; wherein each of the plurality of emitter printed circuit boards has a control circuit mounted thereto, the control circuit configured to control the plurality of emitter modules mounted to the respective emitter circuit board based on receipt of one or more messages, and wherein each of the plurality of emitter printed circuit boards has a drive circuit mounted thereto, the drive circuit configured to: receive a DC bus voltage for powering the plurality of emitter printed circuit boards; and conduct drive currents through the plurality of emitter modules mounted to the respective printed circuit board; and a power supply configured to provide the DC bus voltage to the linear lighting device, the power supply comprising: a wireless communication circuit configured to transmit and receive messages; and a serial communication circuit configured to communicate one or more messages with the linear lighting device via a communication bus” and combination thereof, in the claim(s), i.e., claim 1, (claims 2-40 are allowed as being dependent on claim 1),which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in May (U.S. Patent 9,671,071 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844